CUNNINGHAM, J.,
DISSENTING:
I respectfully dissent. The majority correctly observes that “[ujnless a discriminatory intent is inherent in the prosecutor’s explanation, the reason offered will be deemed race neutral.” Hernandez v. New York, 500 U.S. 352, 360, 111 S.Ct. 1859, 114 L.Ed.2d 395 (1991) (emphasis added). I don’t believe such discriminatory intent is inherent here. See also Commonwealth v. Snodgrass, 831 S.W.2d 176, 179 (Ky.1992) (“Batson gives great deference to the trial court in determining whether the prosecutor’s strike is racially motivated.”). In the present case, the prosecutor had known the potential juror for years as well as her “friends and associates” and thought she would be a “wildcard.” The prosecutor specifically articulated that she and the potential juror attended the same high school. It seems to me that these reasons satisfy Batson.